Exhibit 99.2 Diamond Technologies Unaudited Pro Forma Balance Sheet (In US Dollars) December 31, 2008 Diamond Rophe Technologies Pro Forma Pro Forma Adjustments Consolidated Assets Current Assets Cash and cash equivalents $ $ $ - $ Total Current Assets - - Property and equipments, net - - - Goodwill A Total Assets $ $ $ - $ - Liabilities & Shareholders' Equity - Current Liabilities - Accounts payable $ - $ $ $ - Accrued liabilities and other payable - - AccruedOfficers' Salaries Total Current Liabilities - Acquisition Costs payable A Total Liabilities Shareholders' Equity - Preferred stock, $0.00001 par value; none issued and outstanding Common stock, $0.00001 par value; 100,000,000 authorized; - A - 19,720,002 shares issued and outstanding, including 16,720,002 shares of common stock outstanding and 3,000,000 shares of common stock issued as part of the acquisition of Rophe Medical Technologies Inc. 30 A Additional paid-in capital - A Deficit Accumulated during the Development Stage Total Shareholders' Equity - Total Liabilities & Shareholders' Equity $ $ $ - $ Note 1- Basis of Presentation The unaudited pro forma balance sheet as of December 31, 2008 is based on the unaudited financial statements as of December 31, 2008 for Diamond Technologies Inc. (the ““Company”” or ““we””).The unaudited pro forma balance sheet gives effect to the issuance of stock by the Company and the purchase of the assets of Rophe Medical Technologies Inc.These unaudited pro forma financial statements are not necessarily indicative of the financial position or results of operations, which would have resulted if the stock issuance and asset purchase had actually occurred on those dates. Note 2-Pro Forma Adjustments: (A)Reflects purchase of Rophe for $1,200,000cash, payable as defined in the agreement, and 3,000,000 shares of common stock valued at $0.15per share(last sale price available) Diamond Technologies Unaudited Pro Forma Balance Sheet (In US Dollars) September 30, 2009 Diamond Rophe Technologies Pro Forma Pro Forma Adjustments Consolidated Assets Current Assets Cash and cash equivalents $ $ $ - $ Total Current Assets - - Property and equipments, net - - - Goodwill A Total Assets $ $ $ - $ - Liabilities & Shareholders' Equity - Current Liabilities - Accounts payable $ - $ $ $ - Accrued liabilities and other payable - - AccruedOfficers' Salaries Due to officer/shareholder Total Current Liabilities - Acquisition Costs payable Current Liabilities A Long-term Liabilities A Total Acquisition Costs payable Total Liabilities Shareholders' Equity - Preferred stock, $0.00001 par value; none issued and outstanding Common stock, $0.00001 par value; 100,000,000 authorized; - A - 19,720,002 shares issued and outstanding, including 16,720,002 shares of common stock outstanding and 3,000,000 shares of common stock issued as apart of the acquisition of Rophe Medical Technologies Inc. 30 A Additional paid-in capital - A Deficit Accumulated during the Development Stage Total Shareholders' Equity - Total Liabilities & Shareholders' Equity $ $ $ - $ Note 1- Basis of Presentation The unaudited pro forma balance sheet as of September 30, 2009 is based on the unaudited financial statements as of September 30, 2009 for Diamond Technologies Inc. (the ““Company”” or ““we””).The unaudited pro forma balance sheet gives effect to the issuance of stock by the Company and the purchase of the assets of Rophe Medical Technologies Inc.These unaudited pro forma financial statements are not necessarily indicative of the financial position or results of operations, which would have resulted if the stock issuance and asset purchase had actually occurred on those dates. Note 2-Pro Forma Adjustments: (A)Reflects purchase of Rophe for $1,200,000cash, payable as defined in the agreement, and 3,000,000 shares of common stock valued at $0.15per share(last sale price available) Diamond Technologies Unaudited Pro Forma Statement of Operations (In US Dollars) For the Year Ended December 31, 2008 Diamond Rophe Technologies Pro Forma Pro Forma Adjustments Consolidated Revenue Sales $
